Given, J.
*3481 2 *347I. Appellant complains of certain rulings and actions of the court in taking the testimony. A witness *348was permitted to testify in chief to what appellant told him he had represented to the plaintiff as to the land.. The complaint is that this was after the contract had been fully made; but that is no reason why 'the stateiments of Falk, as to what he had represented to' the plaintiff concerning the land, should not be admitted, nor was-there any error in the court directing this witness to. state-what Falk said to him as to the representations he had made-to Bartlett about the land. Plaintiff was permitted to testify that he was induced to buy the land by the representations that had been made to him that it was second bottom land, and never overflowed. While,, in a sense, the answer is a conclusion of the witness, yet, under repeated rulings of this court, it was competent for the witness to testify as to what induced him to take the-land.
3 II. Some complaint is made against the instructions,., but the only one requiring notice is that directing the jury that it might find against the defendant Falk alone. It is-insisted that Falk did not reside in Fremont county, and that Peese, a resident'of that county, was made a defendant; that the suit might be brought therein.. So far as appears, the suit was brought against both parties • in good faith, and thereby the court acquired jurisdiction. There was no error in the instruction.
The further claim is made that the verdict is not sustained by the evidence, under the instructions. We think: there is ample evidence to support -the verdict, and that it is in harmony with the, instructions. Our conclusion is that the judgment is correct, and it is therefore aeeirmed.
Granger, O. J., not sitting.